UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AZIZ OBIDOV,                                                                        11/26/19

               Plaintiff,
                                                        19-CV-6712 (GBD) (BCM)
       -against-
                                                        ORDER
CHAD F. WOLF,1 in his official capacity as
Acting Secretary of the United States
Department of Homeland Security, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court construes plaintiff's letter dated November 22, 2019 (Dkt. No. 24) as his reply
to defendants' response (Dkt. No. 17) to the Court's Order to Show Cause (Dkt. No. 11). Absent
further order of the Court, no further briefing is required or will be accepted, with respect to the
Order to Show Cause, prior to the hearing scheduled for December 10, 2019.

        To the extent plaintiff intends his most recent letter to serve as a motion for summary
judgment, it is premature, in that this action was terminated on August 19, 2019, in accordance
with the Stipulation and Order of Dismissal so-ordered by the district judge that same day (Dkt.
No. 8), and at present has not been reopened. The Court further notes that the application fails to
comply with the procedural requirements set forth in Fed. R. Civ. P. 56 and Local Civil Rules
6.1, 7.1, and 56.1, and seeks relief unavailable under 8 U.S.C. § 1447(b). See, e.g., Ajlani v.
Chertoff, 545 F.3d 229, 241 (2d Cir. 2008) (holding that "an alien cannot secure naturalization
from either the district court or the Attorney General while removal proceedings are pending"
and that the district court "lack[s] jurisdiction to review the propriety of the removal
proceedings"). For these reasons, all further briefing as to summary judgment is hereby stayed.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the plaintiff.

Dated: New York, New York
       November 26, 2019
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge



1
  Chad F. Wolf, the current Acting Secretary of Homeland Security, is substituted in the case
caption for Kevin McAleenan in accordance Fed. R. Civ. P. 25(d). The Clerk of Court is
respectfully directed to enter the substitution on the electronic docket.
